ADDENDA NO. 2
TO THE PROMISE OF PURCHASE AGREEMENT SUBSCRIBED BETWEEN
CEMENTOS ARGOS S. A. AND PRICESMART COLOMBIA SAS


 




 
The undersigned, namely, on the one hand, CAMILO JOSE ABELLO VIVES, male, of
legal age, identified with Identity Card number 80.418.493 issued in Usaquén
(Cundinamarca); acting in his capacity as Legal Representative of CEMENTOS ARGOS
S. A.,a corporation identified with TIN. 890.100.251 as shown on the existence
and legal representation certificate issued by the Chamber of Commerce of
Barranquilla and that constitutes an integral part of this Agreement in the form
of ANNEX 1 – EXISTENCE AND LEGAL REPRESENTATION CERTIFICATE OF CEMENTOS ARGOS S.
A., and whom from here on in and for all the effects of this Agreement shall be
referred to as THE PROMISSORY SELLER; and, on the other hand, ALVARO JOSE
HERNANDEZ BARRIOS, identified with Identity Card No.72.131.410, issued in
Barranquilla, acting in his capacity as Special Proxy of PRICESMART COLOMBIA
SAS, a business corporation identified with TIN: 900.319.753-3, duly established
and organized in accordance with the regulations of the Republic of Colombia,
according to the power of attorney granted by Dr. PAULA SAMPER SALAZAR; in her
capacity as Legal Representative of such corporation, as show non the existence
and legal representation certificate issued by the Chamber of Commerce of Bogotá
and that constitutes an integral part of this Agreement in the form of ANNEX 2 –
SPECIAL POWER OF ATTORNEY AND EXISTENCE AND LEGAL REPRESENTATION CERTIFICATE OF
PRICESMART COLOMBIA SAS; according to the granted power of attorney, and who
from here on in and for all the effects of this Agreement shall be referred to
as "THE PROMISSORY BUYER" and who along with THE PROMISSORY SELLER, shall be
referred to as THE PARTIES, have signed a Promise of Purchase Agreement, on June
18, 2010, before the Third Notary Office of the Circuit of Barranquilla, which
we mutually and in the terms of the initially subscribed agreement, wish to make
the following modifications:
 




 
CONSIDERATIONS:


 
1.  
That THE PARTIES, in mutual agreement, have decided to modify or introduce some
changes to the Agreement initially subscribed, so as to adjust it to its new
agreements.



 
2.  
The required adjustments emerge from the need to make technical adjustments that
are convenient to THE PARTIES. With the object of accurately stating the
technical adjustments required in order to adjust the Real Property, the
referred to maps/designs are attached as follows in  ANNEX   5   -    TECHNICAL
DESCRIPTION:



 
ANNEX 5.1-    SITE LAYOUT OF STAGE II OF PORTAL DE ALEJANDRÍA: (presentation
made by THE PROMISSORY SELLER) in which the location of the land to be purchased
by THE PROMISSORY BUYER and the design of the warehouse to be built by
PriceSmart can be observed. -     \

 
 

--------------------------------------------------------------------------------

 

Addenda No. 2 - Cementos Argos/PriceSmart Colombia Promise of Purchase Agreement


 
Page 2 of 4
 
 


 
ANNEX .2 – PARALLEL CUTTING OF ROADWAY 53: Shows the parallel cutting of Roadway
53 indicating the elevation of the terrace (level 50,50) on which PriceSmart
shall be built in reference to Roadway 53 and how it will be definitely
established in relation to the adjacent lot and the current land of the
property.

 
ANNEX 5.3  -  LEVEL PLANS:  Once we are clear about the design of the PriceSmart
property in the II Stage of Portal de Alejandría, we will be able to observe if
significant differences in elevation exist between the property to be purchased
by THE PROMISSORY BUYER and the adjacent streets, namely Roadway 53 (existing),
Roadway 55 and Street 106, to be built by the PROMISSORY SELLER. This difference
in elevations was greater and after various coordination and design meetings
between the parties, an agreement was reached regarding the need to adjust the
elevations of Roadway 55 and Street 106. The same ANNEX 5.3 – LEVEL
PLANS indicates the necessary elevations on both roads adjacent to the
PriceSmart warehouse on a terrace at level 50,50. The elevations of such roads
in relation to the design of the PriceSmart site, in whole, can be clearly
observed. Finally, it is agreed and understood that upon changing the elevation
of Roadway 55 and Street 106, the complete infrastructure supporting these
roadways must be adapted to the new elevations contained in annex 5.3 – LEVEL
PLANS


 
ANNEX 5.4 – DRINKING WATER, SEWER AND RAIN WATER NETWORK PLANT: This Annex
describes the final modification made to the rainwater, sewer and drinking water
designs. ANNEX 5.4 – DRINKING WATER, SEWER AND RAIN WATER NETWORK provides a
view of the path of the piping indicating the diameters, elevations and input
points to the property that THE PROMISSORY BUYER wishes to purchase.


 
 
3.   That such modification shall be contained in this document as per the
following



 
CLAUSES:


 
FIRST: ADDITION TO THE PURCHASE VALUE OF THE LAND.- THE PARTIES have agreed that
the price of the real property object of this Promise of Purchas Agreement shall
be increased to the sum of FOUR HUNDRED AND THIRTY-TWO MILLION PESOS
($432,000,000 –legal currency of Colombia), thus producing a new price for the
real property ascending to the sum of TWELVE THOUSAND ONE HUNDRED AND THIRTY
THREE MILLION, EIGHT HUNDRED THOUSAND PESOS ($12.133.800.000).^\

 
 

--------------------------------------------------------------------------------

 
 


Addenda No. 2 - Cementos Argos/PriceSmart Colombia Promise of Purchase Agreement
Page 3 of 4


 
Regarding the method of payment, THE PROMISSORY SELLER ratifies that on the date
of the signing of this Addenda it had already received the sum of ONE HUNDRED
MILLION PESOS ($100,000,000) whereby the Payments agreed on under numbers 3.2
and 3.3 of the Third Clause of the initially signed Agreement are pending and
shall be established as follows:
1-             The sum of SEVEN THOUSAND NINE HUNDRED MILLION PESOS
($7.900.000.000) on the date on which the Public Deed of Sale is granted and the
real property is effectively delivered, in this way complying with this
AGREEMENT




 
2-             The sum of FOUR THOUSAND ONE HUNDRED AND THIRTY-THREE MILLION,
EIGHT HUNDRED THOUSAND PESOS ($4.133.800.000)  on March thirty
(30), two thousand and eleven (2011), as long as all the primary and partial
urbanization works listed in the fifth clause have been fully and duly
concluded. In the event that such works have not been concluded as per that
stipulated in the fifth clause, this sum shall be withheld until the works are
totally concluded.


 
In all that remaining, the clause shall remain as is.
 
 
SECOND:                        NEW                  DELIVERY DATE FOR THE
INFRASTRUCTURE WORKS.- THE PARTIES, aware of the fact of that the new technical
adjustments require additional time for the delivery of the infrastructure
works, hereby agree that MARCH THIRTY (30), TWO THOUSAND AND ELEVEN (2,011)
shall be the new date for the delivery of such. Fort he effects of contractual
accuracy, it is hereby clarified that the referrenced works are contained in the
initial paragraph of the Fifth Clause of the AGREEMENT that has already been
signed and under numbers 5.1, 5.2, 5.3, 5.4, and 5.5 of such agreement..


 
ANNEX 5.1- SITE LAYOUT OF STAGE II OF PORTAL DE ALEJANDRÍA: ANNEX 5.2 – PARALLEL
CUTTING OF ROADWAY 53: ANNEX 5.3 LEVEL PLANS    and ANNEX   5.4  -     DRINKING
WATER, SEWER AND RAIN WATER NETWORK PLANT; precisely contain the description of
the technical adjustments that must be modified in the Promise of Purchase
Agreement initially subscribed between the parties.


 
In all that remaining, the clause shall remain as is.


 
THIRD: AUTHORIZATION TO INITIATE WORKS.- On the date of the signing of this
document THE PROMISSORY BUYER may begin any activity related with the
construction of the Project on the Real property and any of the adjacent areas.
THE PARTIES shall jointly coordinate all the activities possible, so as to be
able to work simultaneously on their projects. THE PROMISSORY BUYER states to be
aware of and bound to comply with the provisions and requirements regarding
security
 
 

--------------------------------------------------------------------------------

 

Addenda No. 2 - Cementos Argos/PriceSmart Colombia Promise of Purchase Agreement


 
Page 4 of 4

 
 
administration that for such effect are contained in the internal hiring manual
of Cementos Argos S.A.



FOURTH: INITIAL TEXT—In all that not modified in this document, THE PARTIES
shall continue to abide by the AGREEMENT initially subscribed between them and
that modified through Addenda No. 1


Signed in the city of Barranquilla by THE PARTIES, on October twenty-second
(22), 2010 on two (2) duplicates, each destined for each of THE PARTIES.
 


THE PROMISSORY SELLER CEMENTOS ARGOS S.A. TIN. 890.100.251-

 
[q10722.jpg]
 
AMILO JOSE ABELLO VIVES
Legal Representative
 
 
 
THE PROMISSORY BUYER PRICESMART COLOMBIA SAS TIN: 900.319.753-3
 
[q107122.jpg]    [q107112.jpg]
 
 
ALVARO JOSE HERNANDEZ B.
c.c. No. 72.131.410 DE BARRANQUILLA
Special Proxy
 



 